Citation Nr: 1742921	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-38 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The appellant served in the Army National Guard from October 1983 to January 1986, with active duty for training (ACDUTRA) from March to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was previously remanded by the Board in May 2013 and September 2016 for further evidentiary development.


FINDING OF FACT

CTS was not manifested in active duty service or during a period of ACDUTRA, and is not shown to be otherwise related to service.


CONCLUSION OF LAW

CTS was not incurred in service.  38 U.S.C.A. §§ 101(16), (22), (23), (24), 1131 (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d), 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or release therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(1).  

Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Paulson, 7 Vet. App. at 471.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service of, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

In general, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is required to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The appellant has reported that as a result of working as a pole climber in service, he "blew out" both of his wrists during service, resulting in numbness.  He has indicated that he was diagnosed with bilateral CTS in January 1986, when leaving service, that he subsequently had surgery, and that he still has problems with his hands when doing repetitive tasks.  The evidence shows a current diagnosis of CTS as reflected in a December 2013 VA examination.  

An October 1983 Report of Medical Examination, conducted at enlistment into the Army National Guard, shows that a clinical evaluation of the appellant's upper extremities was normal.  Service treatment records are absent for any complaints, diagnosis, or treatment for CTS or other injury or hand disorders.  

Pursuant to the Board's May 2013 remand, the appellant attended a December 2013 VA examination to assist in determining the etiology of his bilateral CTS.  During the evaluation, he reported that he started having symptoms of pain, swelling, and numbness in both hands in 1990. He underwent bilateral median nerve entrapment release surgery in 1992-93.

In a June 2014 medical opinion, the VA examiner concluded that the appellant's CTS was less likely than not related to service, providing the following rationale: "There was about a four year gap between [the appellant's] military discharge and the onset of symptoms of bilateral CTS.  It would be unusual that symptoms weren't reported prior to this time frame if the nerve damage occurred during military service."

The Board finds that the June 2014 examiner did not properly address the appellant's lay statements with respect to in-service symptoms and instead relied exclusively on the lack of contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied solely on the absence of contemporaneous medical evidence). As the examiner's rationale was based solely on the lack of medical documentation in service and the immediate years after and did not address the appellant's lay contentions regarding symptoms in service and immediately thereafter, the June 2014 opinion is assigned less probative value.   

Pursuant to the Board's September 2016 remand, VA obtained another medical opinion in February 2017.  The examiner reviewed the evidence of record and opined that it was less likely than not that the appellant's bilateral CTS was causally or etiologically related to the period of ACDUTRA from March to July 1984.  

In support of this opinion, the examiner noted that the appellant was discharged from service in 1984 and the reported onset of symptoms was in February 1987.  He was evaluated by a physician and diagnosed with a bilateral median neuropathy, left worse than right, by nerve conduction study abnormalities.  He had an endoscopic left carpal tunnel release in April 1993 and a right release in August 1993.  The examiner indicated that the Appellant reported having symptoms initially in 1987, after service discharge.  

Further, the examiner noted that his pre-induction physical examination in 1983 made no mention of symptoms of CTS or a history thereof.  These symptoms did not begin until well after the appellant was discharged.  Further, the examiner indicated that, although it was "possible" that the appellant's physical activities in service could have predisposed him to developing CTS, he was only on active duty for four months.  According to the examiner, this was a short amount of time in which to develop a chronic repetitive strain/neuropathy type of injury.  

Moreover, the symptoms did not become apparent until several years after discharge, not directly during active duty.  In sum, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. 

The Board finds the February 2017 VA medical opinion to be highly probative as to the whether the appellant's CTS was incurred during ACDUTRA service.  The examiner reviewed the claims file, discussed the medical evidence of record, considered his lay statements, and provided a rationale in support of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Board has considered the appellant's statements regarding his belief that his CTS was incurred during his ACDUTRA service.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between his currently diagnosed CTS and his four month period of ACDUTRA.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Additionally, CTS is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The etiology of CTS is also a complex medical etiological question because it involves internal and unseen system processes unobservable by the Appellant.

In sum, the appellant did not, during a qualifying period of ACDUTRA, become disabled by a hand or wrist disorder, to include CTS, as a result of disease or injury incurred or aggravated in line of duty.  Accordingly, service connection for the CTS is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Finally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Service connection for bilateral CTS is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


